                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

TERRENCE ANTONIO BUCHANAN, II,

        Plaintiff,
                                                  Case No. 18-cv-531-wmc
   v.

DEPUTY SHERIFF JOHN DOE (1-3),

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             10/9/2019
        Peter Oppeneer, Clerk of Court                    Date
